—In a negligence action to recover dam*614ages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Bruno, J.), dated October 31, 1997, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that, under the particular circumstances presented, “there is a question of fact concerning whether or not the [defendant] City [of New York] had an adequate opportunity to remedy the [snow and ice] condition that allegedly caused the plaintiffs accident”. The court was therefore correct in denying the defendant’s motion for summary judgment (see generally, Candelier v City of New York, 129 AD2d 145; Krause v City of New York, 152 AD2d 473; cf., Canario v City of New York, 246 AD2d 618; Martinez v Columbia Presbyt. Med. Ctr., 238 AD2d 286). Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.